Exhibit 10.3

Amendment No. 2 to
Master Agreement for Pharmacy,
Pharmacy Consulting and Related Products and Services

       This Amendment No. 2 to Master Agreement for Pharmacy, Pharmacy
Consulting and Related Products and Services is made effective as of June 9,
2005.

BACKGROUND

     A.     As of December 1, 2003, Genesis HealthCare Corporation, a
Pennsylvania corporation (together with its Affiliates, “GHC”) and NeighborCare
Pharmacy Services, Inc. d/b/a NeighborCare, a Delaware corporation (together
with its Affiliates, “NeighborCare”), entered a Master Agreement for Pharmacy,
Pharmacy Consulting and Related Products and Services (“Master Agreement”).    

     B.     As of May 7, 2004, GHC and NeighborCare entered Amendment No. 1 to
the Master Agreement (“Amendment No. 1”).    

     C.     GHC and NeighborCare now desire to amend the Master Agreement and
Amendment No. 1 as set forth in this Amendment No. 2 to Master Agreement for
Pharmacy, Pharmacy Consulting and Related Products and Services (“Amendment No.
2”).

AGREEMENT

       NOW THEREFORE, in consideration of the foregoing and the mutual promises
set forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree that Amendment No. 1 and the Master
Agreement are amended as follows:

1. Item 1 in Amendment No. 1, relating to an amendment to Section 2.6 of the
Master Agreement, is canceled and of no continuing effect such that the Master
Agreement reverts to its original terms relating to the matters referenced in
Item 1.    

2. Item 2 in Amendment No. 1, relating to references in the Master Agreement to
the “Five Year Price Adjustment,” is canceled and of no continuing effect such
that the Master Agreement reverts to its original terms relating to the matters
referenced in Item 2.    

3. Capitalized terms not otherwise defined in this Amendment have the meaning
defined in the Master Agreement.

       IN WITNESS WHEREOF, the parties hereto, intending to be legally bound,
have duly executed this Amendment as of the day and year first written above.

NEIGHBORCARE PHARMACY SERVICES, INC. GENESIS HEALTHCARE CORPORATION     By: /s/
John J. Arlotta                By: /s/ George V. Hager, Jr.                 
John Arlotta   George V. Hager, Jr.   Chairman, President and Chief Executive
Officer   Chairman and Chief Executive Officer

--------------------------------------------------------------------------------